DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/28/2021 has been entered. As directed by the amendment, claim 1 is amended and claims 1-3 and 6-17 are pending. Applicant’s arguments regarding the anticipatory rejections made under 35 U.S.C. 102 and the obviousness rejections made under 35 U.S.C. 103 to the claims in the Non-Final Rejection dated 06/30/2021 are fully considered (see “Response to Arguments” section) and the following Final Rejection is made herein. 
Claim Interpretation
Applicant is put on notice of the examiner’s interpretation of the limitation “doped” in claim 1 as follows:
  Claim 1 Recites “…a base polymeric material (1) doped with electrically polarisable entities (3) …” and the applicant points to the specification (page 2, line 1) and FIG. 1 for support of the amended limitation underlined above in the Remark dated 10/28/2021. However, the word “doped” is non-existent in the specification and the support referred to the specification reads “electrically polarisable entities dispersed within the base polymeric material” and doped/doping is defined as “the addition or introduction of impurities to a semiconductor to control the electrical resistivity” according to the chemical dictionary at “chemicool.com”. Thus, the limitation “…a base polymeric material (1) doped with electrically polarisable entities (3) …”   in claim 1 is given the broadest reasonable interpretation of: the electrically polarisable entities introduced as a mixture, dispersed within the base polymeric material. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 3, 6 – 11, 13 and 15 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruning et al. (US 2004/0078903 A1), herein after called Bruning in view of Lause et al. (US 5, 338, 611 A) and herein after called Lause.
Regarding claim 1, Bruning discloses a material susceptible to dielectric heating by electromagnetic radiation (this recitation has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). Further, the material composition disclosed by Bruning is the same exact composition disclosed in the instant application (PET — PVDF - CB) hence the property of being susceptible to dielectric heating is inherently taught by the composition), the material comprising ( a Core-sheath fibers composed of, (0089, 0090)): a base polymeric material (a base polymer Polyethylene terephthalate (PET), (0090)), and a dielectric heating susceptor ( (polyvinylidine fluoride (PVDF)) comprising: polymeric material (2) different from the base polymeric material and having a higher dielectric loss factor than the base polymeric material (the polyvinylidine fluoride (PVDF) different from the base polymer Polyethylene terephthalate (PET) and has a higher dielectric loss factor , (0090)) here at the interface of the sheath between the two polymers(PET and PVDF), the carbon black(CB) is dispersed within the base polymer (PET)), wherein the dielectric heating susceptor polymeric material (the polyvinylidine fluoride (PVDF)) is present in the form of discrete phases in the base polymeric material (1), forming a multiple phase morphology (the PVDF is coextruded to the base polymer PET to form a sheath (0064, 0090) hence exists in a discreet form in the base polymer PET at the interface of the sheath forming multiple phase morphology), electrically polarisable entities (conductive carbon black (CB) contained in a masterbatch of the PVDF co extruded to form a sheath around the PET core base (0064, 0090 here at the interface of the sheath between the two polymers (PET and PVDF), the carbon black(CB) is dispersed within the base polymer (PET))), and wherein the electrically polarisable entities (3) are present in a proportion of 0.5 to 5 wt% of the material (the conductive carbon black (CB) accounts for 9% by weight of the 30% by weight of the polyvinylidine fluoride (PVDF) (0090), which accounts for about 2.43 wt % of the material composition), and wherein the electrically polarisable entities (3) are of conductive material having interfacial polorisation loss properties (the carbon black (CB) disclosed are conductive (0090) and have interfacial polorisation loss properties inherently  as it is an identical material (CB) of the same composition of wt %).
Bruning also discloses the bi-component core sheath of PET and PVDF has electroconductive material which are present in the sheath (0045-0047). Bruning further discloses that in an example composition, the Core-sheath fibers composed of polyethylene terephthalate (PET) and polyvinylidene fluoride (PVDF) containing carbon black (0089).
implicit teaching of the material composition being susceptible to dielectric heating inherently, 
Bruning does not explicitly teach that the material is susceptible to dielectric heating by electromagnetic radiation and the base polymeric material (PET) is doped with electrically polarisable entities (CB).
However, Lause that teaches the welding of substantially microwave-permeable substrates of thermoplastic synthetic resinous materials by generating sufficient heat energy on a “strip” at the interface of an assembly of thermoplastic substrates (1: 19 -37), also teaches that the “strip” comprises a thermoplastic carrier polymer ("carrier") and homogeneously dispersed in the carrier are submicron, electrically conductive carbon black particles. The carbon black particles absorb microwaves in the frequency range employed and are collectively referred to as being the "microwave susceptor” (1: 37 – 47). Lause further teaches an embodiment of the “strip” composition of carrier polymer, polypropylene (PP) containing superfine submicron carbon black susceptor particles having less than 5% by wt (10: 10 -13).
The advantage of doping a base polymer (carrier polymer, polypropylene (PP)) with electrical polarisable entities like conductive carbon black dispersed within the carrier base polymer is to make the composition acquire a specific microwave permeability generating a specific amount of heat energy necessary for void-free strong weld in a very small amount of time (7: 39 -54). This makes the polymeric compositions readily heatable or susceptible to be heated by an energy source and this is particularly advantageous in the production of a fiber sheath from two polymers (polyethylene (PET)  and polyvinylidene fluoride (PVDF) containing electroconductive particles) to be readily melted and the molten polymer co-extruded to form a melt-spun, bi-component core sheath fiber (0066- 0067) that has a good thermal stability, good mechanical shape stability and also high tensile strength (0022).

Regarding claim 2, Bruning in view of Lause teaches the material as claimed in claim 1, wherein the dielectric heating susceptor polymeric material is present in a proportion of 1 to 30 wt% of the material (the polyvinylidine fluoride (PVDF) accounts for 30% by weight of the material composition, Bruning (0090)).
Regarding claim 3, Bruning in view of Lause teaches the material as claimed in claim 1, wherein the dielectric heating susceptor polymeric material is a polar polymer (the dielectric heating susceptor polymeric material is polyvinylidine fluoride (PVDF), Bruning (0090), which is a polar polymer). 
Regarding claim 6, Bruning in view of Lause teaches the material as claimed in claim 1, wherein the base material is selected from the group consisting of: polyethylene terephthalate (PET), polyethylene (PE), polypropylene (PP), polyamides (PA), polyetheretherketone (PEEK), polyphenylene sulphide (PPS), polyetherimide (PEI), polystyrene (PS), acrylonitrile/butadiene/styrene (ABS), polyacrylates (e.g. PMMA), polyacrylonitrile (PAN), polycarbonate (PC), epoxies, vinyl esters, unsaturated polyesters, phenolics, cyanate esters, bismaleimides, polyimides, and blends/mixtures thereof (the base material is Polyethylene terephthalate (PET), Bruning (0090)); and the dielectric heating susceptor is a polar polymer comprising one or a combination of the following: PVDF, PU, PAI, PA, cellulose esters, PVC, acrylics, or PVC/acrylic alloy (the dielectric heating susceptor is PVDF, Bruning (0090)) .
Regarding claim 7, Bruning in view of Lause teaches the material as claimed in claim 1, wherein the base material includes PET and the dielectric heating susceptor polymer material is a polar (the base material is the base material is Polyethylene terephthalate (PET) and the polar polymer is polyvinylidine fluoride (PVDF), Bruning (0090)).
Regarding claim 8, Bruning in view of Lause teaches the material as claimed in claim 1, wherein the electrically polarisable entities are present in the form of discrete entities, not forming a conductive network (the electroconductive material can be electroconductive particles, such as carbon black particle, Bruning (0008), hence discrete entities).
Regarding claim 9, Bruning in view of Lause teaches the material as claimed in claim 1, wherein the size of the electrically polarisable entities is in the range of 10 nm to 100 m (susceptor particles of electrically conductive carbon black in the size range from about 1 to about 50 nm average particle diameter, Lause (8: 07 – 09))
Regarding claim 10, Bruning in view of Lause teaches the material as claimed in claim 1, wherein the electrically polarisable entities comprise carbon black (the electrically polarisable entity is conductive carbon black (CB), (0090)).
Regarding claim 11, Bruning in view of Lause teaches the material as claimed in claim 1, wherein the base polymeric material is modified with an elastomer (the core sheath polymers (base polymer) can be PET and other polyesters or nylon, Bruning (0014)). 
Regarding claim 13, Bruning in view of Lause teaches a process for heating a material of claim 1, and the process comprising irradiating the material with electromagnetic radiation (M-welding by irradiating microwave energy (electromagnetic radiation) in the frequency range from about 0.5 GHz to about 10 GHz, Lause (6: 50 -55)).
Regarding claim 15, Bruning in view of Lause teaches the process as claimed in claim 13, wherein the electromagnetic radiation has a frequency in the range of 900 MHz to 2.45 GHz (M-welding by irradiating microwave energy in the frequency range from about 0.5 GHz to about 10 GHz, Lause (6: 50 -55)).
Regarding claim 16, Bruning in view of Lause teaches the material as claimed in claim 1, wherein the dielectric heating susceptor polymeric material is present in a proportion of 5 to 25 wt% of the material (the sheath-forming component (polyvinylidine fluoride (PVDF)) preferably accounts for 40 -20 % by weight of the total amount, Bruning (0059)).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruning in view of Lause in further view of Luarin et al. (US 5,849,843 A), here in after called Laurin. Regarding claim 12, Bruning in view of Lause teaches the material as claimed in claim 1. But,
Bruning n view of Lause is silent about the material of claim 1, further comprising a filler material, said filler material comprising particles and/or platelets and/or tubes and/or fibres to provide a composite material.
Laurin teaches a multiple component, radio frequency ("RF") susceptible, polymer composition (abstract), also teaches to add filler materials, in trace amounts, slip agents or additive particles, lubricants, waxes, and antilock as needed used in manufacturing of the final polymer composition, (7:58 - 63).
The advantage of these filler materials is to add texture and maximize separation and slidablity among polymer films and accordingly meet the physical requirements set forth by the final composition, (Laurin, (7:58 -63)).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the polymeric composition disclosed in claim 1, to include filler materials in order to add texture and maximize separation and slidablity among polymer films and accordingly meet the physical requirements set forth by the final composition.
Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruning in view of Lause in further view of Stark (US 2004/0129924 A1), herein after called Stark.
Regarding claim 14, Bruning in view of Lause teaches the process as claimed in claim 13 (M-welding by irradiating microwave energy (electromagnetic radiation) in the frequency range from about 0.5 GHz to about 10 GHz, Lause (6: 50 -55)).

However, Stark teaches a method of heating of a thermoplastic material, by applying an alternating magnetic field (irradiating) in a frequency range of at about 2 MHz to about 30 MHz, and in preferred cases, at about 10 to about 15 MHz, Stark (0014)).
The advantage of these method of heating using electromagnetic radiation in the frequency range of at about 2 MHz to about 30 MHz is to enable a targeted heating of a polymeric composition with an electromagnetic radiation compatible with the susceptor material to produce an optimized heat transfer and thermoplastic weld, stark (0032 - 0038).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the process of irradiating with electromagnetic radiation of claim 13 taught by Bruning in view of Lause with the method of heating using electromagnetic radiation in the frequency range of at about 2 MHz to about 30 MHz  in order to target heat the polymeric composition with an electromagnetic radiation compatible with the susceptor material to produce an optimized heat transfer and thermoplastic weld as taught in Stark.
Regarding claim 17, Bruning in view of Lause in further view of Stark teaches the process as claimed in claim 13 (the method of heating of a thermoplastic material, stark (0013)), wherein the electromagnetic radiation has a frequency in the range of 13.54 MHz to 27.12 MHz (applying irradiating frequency at about 2 MHz to about 30 MHz, and in preferred cases, about 10 to about 15 MHZ, Stark (0014)).
Response to Arguments
Applicant's Remarks/Arguments filed on 10/28/2021 have been fully considered but they are not persuasive because:
Regarding Claim Rejections - 35 U.S.C. & 102

This argument is moot as the current rejection introduces a secondary reference Lause to teach the amended limitation of claim 1.
Regarding Claim Rejections - 35 U.S.C. & 103
No motivations to modify Bruning
The applicant appears to identify one advantage of the invention mentioned in paragraph (0020) and concludes there is simply no motivation for one to deviate from such advantageous arrangement as taught by Bruning.
The examiner respectfully disagrees because: (I). the main problem the Bruning invention solving is to provide conductive soil-repellent core-sheath fibers that is melt-spinnable and has good thermal stability, good chemical resistance and soil-repellent properties. (II). Even with the advantage mentioned in paragraph (0020) where the polarisable entities are doped with the fluoropolymers to facilitate bonding with the base polymer, it is not clear how doping the polarisable entities in the base polymer instead of the fluoropolymer would abandon/deviate the advantage of better bonding between the base polymer and the fluoropolymers.
The applicant appears to suggest considering paragraph (0046 and 0047) the burring design is using an electric insulator (PET) and A PVDF doped with electrical polarisable entities. Thus, there is no sound reason to deviate from such teaching to arrive to at the embodiment of instant claim 1, in which the base polymeric material (1) doped with electrically polarisable entities (3).
The examiner respectfully disagrees because: (I). the materials disclosed the material composition disclosed by Bruning is the same exact composition disclosed in the instant application (PET — PVDF - CB). (II). Bruning also discloses the bi-component core sheath of PET and PVDF has electroconductive material which are present in the sheath (0045-0047). Bruning further discloses that in an example composition, the Core-sheath fibers composed of polyethylene terephthalate (PET) and polyvinylidene fluoride (PVDF) containing carbon black (0089) and it is not clear how the Bruning reference that teaches bi-component core sheath of PET and PVDF that contains a carbon black to provide the sheath with an increased electroconductivity (see parag. (0047) deviates from the design of Bruning in order to arrive to the amended claim limitation “the base polymeric material (1) doped with electrically polarisable entities (3)”. 
Modifications will change the principle of operation of Bruning
Applicant also argues modification of Bruning with any art that teaches the amended limitation of claim 1: “"a base polymeric material (1) doped with electrically polarisable entities (3)" would change the principle of operation of Bruning. 
The Examiner respectfully disagrees because:  as indicated above, the Bruning reference neither prevents the doping of a base polymeric material (1) with electrically polarisable entities (3) nor the advantage identified in paragraph (0020) of facilitate bonding with the base polymer and the fluoropolymer be abandoned.
Regarding dependent claims
	The applicant also argues regarding the dependent claims 9, 12-15 and 17, rejected combining the Bruning reference with secondary reference, that the secondary references do not cure the deficiencies of Bruning.
	The same reasoning as above applies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761